PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
MO et al.
Application No. 16/223,104
Filing Date: December 17, 2018
Attorney Docket No. 1065-28UA
:
:
:        DECISION ON PETITION
:
:





This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 19, 2021 to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Restriction Requirement, mailed March 18, 2020, which set a shortened statutory period for reply of two (2) months.  Accordingly, the application became abandoned on May 19, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an election, (2) the petition fee of $1,050.00, and (3) a proper statement of unintentional delay).   Accordingly, the reply to is accepted as having been unintentionally delayed.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.

This application is being referred to Technology Center AU 2696 for appropriate action by the Examiner in the normal course of business on the reply received.     



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions